IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 10, 2008
                                No. 08-50230
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

LEVI REED, JR

                                            Plaintiff-Appellant

v.

SAN ANTONIO AEROSPACE, LP

                                            Defendant-Appellee


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:05-CV-186


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Levi Reed, Jr., moves this court for leave to proceed in forma pauperis
(IFP) on appeal from the summary-judgment dismissal of his employment
discrimination lawsuit. By moving for IFP, Reed challenges the district court’s
certification that the appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-50230

      Reed has abandoned by failing to brief any argument challenging the
district court’s reasons for dismissing his lawsuit. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Reed thus has
not shown that he will present a nonfrivolous issue on appeal. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motion for leave to
proceed IFP is denied, and the appeal is dismissed as frivolous. See Baugh, 117
F.3d at 202 n.24; 5TH CIR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                      2